ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Billings on 21 January 2021.
The application has been amended as follows: 
IN THE CLAIMS:
13. (Currently Amended) A method of manufacturing a supercharger including a turbine configured to rotationally drive, and a compressor having an impeller configured to rotate according to rotational force of the turbine and a housing configured to store the impeller, the method comprising: a process of applying coating of an abradable material which is to form an abradable layer when being solidified, only to a predetermined range on either one of surfaces of the impeller and the housing via which the impeller and the housing face, without applying masking, and before the process of applying coating of the abradable material, a process of forming a recess portion to separate either one of the recess portion being directly adjacent to each of the outer range and the predetermined range, wherein either one of the surfaces is a smoothly continuous surface before the recess portion is formed.


15. (Currently Amended) A method of manufacturing a supercharger including a turbine configured to rotationally drive, and a compressor having an impeller configured to rotate according to rotational force of the turbine and a housing configured to store the impeller, the method comprising: a process of applying coating of an abradable material which is to form an abradable layer when being solidified, only to a predetermined range on either one of surfaces of the impeller and the housing via which the impeller and the housing face; and before the process of applying coating of the abradable material, a process of forming a recess portion to separate either one of the surfaces of the impeller and the housing into the predetermined range and an outer range to which coating of the abradable material is not applied, the recess portion being directly adjacent to each of the outer range and the predetermined range, wherein either one of the surfaces is a smoothly continuous surface before the recess portion is formed.

16. (Previously Presented) A method of manufacturing a supercharger including a turbine configured to rotationally drive, and a compressor having an impeller configured directly adjacent to the predetermined range, to be rougher than a roughness degree in the predetermined range, on either one of the surfaces of the impeller and the housing, wherein a region to which coating of the abradable material is applied and a region to which coating of the abradable material is not applied are on the same continuous surface.

***END OF AMENDMENTS***
Response to Arguments
Applicant’s arguments, see remarks, filed 04 January 2021, with respect to the rejection of claims 13, 15, and 16 have been fully considered and are persuasive.  The rejection of claims 13, 15, 16, 18, and 20-22 has been withdrawn. 

Allowable Subject Matter
Claims 13, 15-16, 18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best art does not teach or obviate the limitations of independent claims 13, 15, or 16. 
As to claims 13 and 15, the art has examples of creating recess portions near the application of abradable material on turbomachinery (See WILLET (US20130280047), STROCK (US20170016454), KELLY (US3046648), and MUNROE (US4349313)), yet none of the references taught the use (or lack thereof) of masking explicitly, as well as failed to disclose a recess directly adjacent to the application range of the abradable material.
As to claim 16, the art has examples of increasing the roughness degree in an area of the abradable coating application (See FRIED (US20030170119), CORTEQUISSE (US20150176423), and CORTEQUISSE (US20160138413)), yet none of the references disclosed using the increased roughness as an outer boundary of the abradable coating application range as claimed, which is counter to the current method of increasing the roughness in the area of application in order to increase adhesion of the material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 February 2021